DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 05/04/2022 is acknowledged.
Claim 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Line 5 of claim 1 and line 6 of claim 17 reads “inside the assay substrate” and should read –inside the array substrate—
Line 2 of claim 9 reads “the driving TFT” and should read --a driving TFT--
Appropriate correction is required.
Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Kim et al. (US Pub. 20120050654) teaches (in figures 1-3) a display panel, comprising: an array substrate (1), an opposite substrate (200), and a liquid crystal layer (300) between the array substrate and the opposite substrate, wherein the array substrate is located above the opposite substrate near a light emerging side of the display panel, a photosensitive device (S_1) is disposed inside the assay substrate, and a path for the photosensitive device to receive ambient light avoids a color resist layer (91-93) in the display panel, wherein the photosensitive device comprises a first light-shielding layer (16 in S_1), a first source (64 in in S_1), a first drain (62 in in S_1), a first active layer (52 in in S_1), and a first gate (84 in in S_1) and that the photosensitive device (S_1) is a photoresistor with the first active layer (44) functioning as a photosensitive layer and that increases current from the source to the drain when irradiated with light. 
Zhang et al. (US Pub. 20180174552) teaches forming a gate (16) of a phototransistor (20) to be a photoresistor is an equivalent structure to forming an active layer as the photosensitive layer as a both structures will perform the same function of increasing current from the source to the drain when irradiated with light (see paragraph 36).  
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the first gate is the photosensitive layer and comprises a first sensing electrode and a second sensing electrode and a photoresistor located between the first sensing electrode and the second sensing electrode, in combination with the other required elements of claims 1-5 from which claim 7 depends. 
Regarding claim 9, Kim et al. (US Pub. 20120050654) teaches (in figures 1-3) a display panel, comprising: an array substrate (1), an opposite substrate (200), and a liquid crystal layer (300) between the array substrate and the opposite substrate, wherein the array substrate is located above the opposite substrate near a light emerging side of the display panel, a photosensitive device (S_1) is disposed inside the assay substrate, and a path for the photosensitive device to receive ambient light avoids a color resist layer (91-93) in the display panel. 
Chung et al. (USP 7863966) teaches (in figure 1) providing a touch chip (150) such that a photosensitive device (PT) converts light into a current signal (Col. 1 lines 44-57) and transmits via a touch circuit (SW2, Cst2 and Vbias and 140) the current signal to a touch chip in order to determine the touch location (Col 2 lines 1-3) and teaches (in figure 2) using an improved touch circuit (SW2, Cst2 and Vbias and 200) in order to reduce the required area of the touch circuit (Col. 2 lines 4-20) wherein the touch circuit further comprises a driving TFT (SW2), a reset TFT (240), a storage capacitor (Cst2), an integrator (220), and the touch chip (150), wherein the gate of the photosensitive device is electrically connected to a fourth voltage (Vbias), the source of the photosensitive device is electrically connected to a third voltage (Vbias), the drain of the photosensitive device is electrically connected to the source of the driving TFT, the gate of the driving TFT is electrically connected to a second voltage (gate voltage), the drain of the driving TFT is electrically connected to an input terminal of the integrator, an output terminal of the integrator is electrically connected to the touch chip, a gate of the reset TFT is electrically connected to a first voltage (RESET1), and a source and a drain of the reset TFT are respectively electrically connected to the input terminal and the output terminal of the integrator.
However, while Kim teaches transistors having a top gate (22) structure (TFT_1 and TFT_2) Kim also reaches forming the photosensitive device (S_1) to have a bottom gate (84) structure and therefore it would not have been obvious to one of ordinary skill in the art at the time of filing to first modify Kim by integrating the touch circuit from Chung and then further modify the combination to form each of the photosensitive device, the driving TFT, and the Reset TFT to be top-gate thin film transistors. 
Therefore, the prior art taken alone or in combination fails to teach or fairly suggest a display in which each of the photosensitive device, the driving TFT, and the Reset TFT to be top-gate thin film transistors in combination with the other required elements of claim 9 and claims 1 and 8 from which claim 9 depends. 
Claims 10 and 11 would be allowable by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 20120050654 and hereafter Kim).
As per claim 1, Kim teaches (in figures 1-3) a display panel, comprising: an array substrate (1), an opposite substrate (200), and a liquid crystal layer (300) between the array substrate and the opposite substrate, wherein the array substrate is located above the opposite substrate near a light emerging side of the display panel, a photosensitive device (S_1) is disposed inside the assay substrate, and a path for the photosensitive device to receive ambient light avoids a color resist layer (91-93) in the display panel wherein the array substrate (1) is a color filter-on-array (COA) type array substrate, and the color resist layer (91-93) is disposed in the array substrate and located below the photosensitive device.
As per claim 2, Kim teaches (in figures 1-3) that the array substrate (1) is a color filter-on-array (COA) type array substrate, and the color resist layer (91-93) is disposed in the array substrate and located below the photosensitive device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) as applied to claim 2 above and in further view of Shi et al. (US Pub. 20200193126 and hereafter Shi). 
As per claim 3, Kim teaches (in figures 1-3) that the array substrate comprises a base (100), a first dielectric layer (95) on the base, the color resist layer (91-93) on the first dielectric layer, light-shielding layers (16, 82, and 85) respectively near both lateral sides (85 located near sides of 91 and 92 as shown in figure 2) of the color resist layer, a second dielectric layer (70), a source (64) and a drain (65) on the second dielectric layer, an active layer (44) on the source and the drain, a gate insulating layer (30) on the active layer, a gate (84) on the gate insulating layer, and a package cover (10) on the gate.
Kim does not specifically teach a pixel electrode on the color resist layer or that the second dielectric layer is on the pixel electrode. 
However, Shi teaches (in figures 3, 9, and 10) forming pixel electrodes (35) and pixel driving TFT (321) in the upper substrate (3) with the photosensitive device (31) such that a pixel electrode is located directly below the second dielectric layer (300) in order to reduce the number of required layers and thereby reduce the thickness of and enhance the quality of the display (see paragraph 39). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim such that the pixel driving TFTs and pixel electrodes are located in the array substrate and the common electrode is located in the opposite substrate as suggested by Shi in order to reduce the number of required layers and thereby reduce the thickness of and enhance the quality of the display as taught by Shi (see paragraph 39). 
As per claim 4, Kim in view of Shi teaches that the light-shielding layers (16, 82, and 85 in Kim) comprise a first light-shielding layer (16 in Kim) and a second light-shielding layer (82 in Kim), the source comprises a first source (64 in Kim) and a second source (D1 from Shi formed in the same layer/process as 61 in TFT_1 of Kim), the drain comprises a first drain (65 in Kim)  and a second drain (S1 from Shi formed in the same layer/process as 62 in TFT_1 of Kim), and the active layer comprises a first active layer (52 in Kim)  and a second active layer (AC1 from Shi formed in the same layer/process as 42 in TFT_1 of Kim), the gate comprises a first gate (84 in Kim) and a second gate (G1 from Shi formed in the same layer/process as 22 in TFT_1 of Kim), wherein the first light-shielding layer, the first source, the first drain, the first active layer, and the first gate form the photosensitive device (S_1), the second source, the second drain, and the second active layer, and the second gate form a driving thin film transistor (321 from Shi formed in in the same process as TFT_1 of Kim).
Kim in view of Shi does not specifically teach that driving thin film transistor comprises a second light-shielding layer. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to include a second light shielding layer in the driving TFT included from the modification with Shi. 
The motivation would have been to prevent malfunctions caused by light from the backlight being incident on the active layer of the driving TFT as taught by Kim (paragraph 59). 
As per claim 12, Kim in view of Shi teaches that the pixel electrode (35 from Shi) is electrically connected to the second source (D1 from Shi formed in the same layer/process as 61 in TFT_1 of Kim). 
As per claim 14, Kim in view of Shi teaches that the first light-shielding layer (16 in Kim) and the second light shielding layer (82 in Kim) are both black matrixes (formed in a repeating pattern across the array). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) and Shi et al. (US Pub. 20200193126 and hereafter Shi) as applied to claim 4 above and in further view of Zhang et al. (US Pub. 20180174552 and hereafter Zhang). 
As per claim 5, Kim in view of Shi does not specifically teach that the first gate is a photosensitive layer, and the first gate comprises a photoresistor.
	However, Kim teaches that the photosensitive device (S_1) is a photoresistor with an active layer (44) as a photosensitive layer and that increases current from the source to the drain when irradiated with light 
	Additionally, Zhang teaches that forming a gate (16) of a phototransistor (20) to be a photoresistor is an equivalent structure to forming an active layer as the photosensitive layer as a transistor with a photosensitive gate will provide the same function of increasing current from the source to the drain when irradiated with light (see paragraph 36).  
Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the photosensitive device in Kim comprising the photosensitive active layer with the photosensitive device from Zhang comprising the photoresistor gate.
As per claim 6, Kim in view of Shi and Zhang teaches that the photoresistor (16 from Zhang) comprises at least one of cadmium sulfide, selenium, aluminum sulfide, lead sulfide, and bismuth sulfide (see paragraph 36 in Zhang). 
Kim in view of Shi and Zhang does not specifically teach that the photoresistor has a spectral peak within the range of 520 nm and 600 nm. 
However, the spectral peak is a result effective variable in that if the peak is too high or too low light reflected by an object will not provide enough light to detect the object. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the photoresistor such that it has a spectral peak within the range of 520 nm and 600 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) as applied to claim 2 above and in further view of Chung et al. (USP 7863966 and hereafter Chung). 
As per claim 8, Kim teaches that the photosensitive device (S_1) is electrically connected to a touch circuit (TFT_1 and 60), the photosensitive device converts infrared light into a current signal (paragraph 51).
Kim does not specifically teach that the touch circuit transmits the current signal to a touch chip.
 However, Chuang teaches (in figure 1) providing a touch chip (150) such that a photosensitive device (PT) converts light into a current signal (Col. 1 lines 44-57) and transmits via a touch circuit (SW2, Cst2 and Vbias and 140) the current signal to a touch chip in order to determine the touch location (Col 2 lines 1-3) and teaches (in figure 2) using an improved touch circuit (SW2, Cst2 and Vbias and 200) in order to reduce the required area of the touch circuit (Col. 2 lines 4-20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim to include the touch chip and touch circuit of Chuang in order to reduce the required area of the touch circuit. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) as applied to claim 2 above and in further view of Shi et al. (US Pub. 20200193126 and hereafter Shi) and Kurokawa (US Pub. 20110001725). 
As per claim 13, Kim does not specifically teach that the opposite substrate comprises a glass substrate, a common electrode on the glass substrate, and a transparent polyimide film on the common electrode.
However, Kim teaches forming a substrate (15) formed of glass in the array substrate (paragraph 38) and a common electrode (110). 
Shi teaches (in figures 3, 9, and 10) forming pixel electrodes (35) and pixel driving TFT (321) in the upper substrate (3) with the photosensitive device (31) such that a pixel electrode is located directly below the second dielectric layer (300) in order to reduce the number of required layers and thereby reduce the thickness of and enhance the quality of the display (see paragraph 39). 
Kurokawa teaches (in figure 5) forming a transparent polyimide film (1012) on a common electrode (1009) in a opposite substrate in order to align liquid crystal molecules in certain direction (paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim such that the pixel driving TFTs and pixel electrodes are located in the array substrate and the common electrode is located in the opposite substrate as suggested by Shi in order to reduce the number of required layers and thereby reduce the thickness of and enhance the quality of the display as taught by Shi (see paragraph 39) and to include the transparent polyimide from Kurokawa in order to align the liquid crystal molecules.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) and Shi et al. (US Pub. 20200193126 and hereafter Shi) as applied to claim 4 above and in further view Kurokawa (US Pub. 20110198484 and hereafter Kurokawa’484).
As per claim 15, Kim does not specifically teach that a material of the second gate is one material or combinations of molybdenum, copper, and aluminum.
	However, Kurokawa’484 teaches that it is known to form gate lines out of one material or combinations of molybdenum, copper, and aluminum (paragraph 140). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the second gate out of a one material or combinations of molybdenum, copper, and aluminum since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) in view of Jeong (US Pub. 20130027857). 
As per claim 17, Kim teaches (in figures 1-3) a display device, comprising: a display panel (1, 300, and 200) and a backlight (paragraph 58) located on a back of the display panel, wherein the display panel comprises an array substrate (1), an opposite substrate (200), and a liquid crystal layer (300) between the array substrate and the opposite substrate, wherein the array substrate is located above the opposite substrate near a light emerging side of the display panel, a photosensitive device (S_1) is disposed inside the assay substrate, a path for the photosensitive device to receive ambient light avoids a color resist layer (91-93) in the display panel. 
Kim does not specifically teach that the backlight is attached to one side of the opposite substrate of the display panel.
However, Jeong teaches (in figure 5c) fixing a backlight (420) to a back side of a display panel (410) using frame (431) and adhesive (480 and 433) in order to securely fix the display device together (see paragraph 85). 
It would have been obvious to one of ordinary skill in the art at the time of filing to attached the backlight to the display panel as suggested by Jeong in order to securely fix the display device together. 
As per claim 18, Kim teaches (in figures 1-3) that the array substrate (1) is a color filter-on-array (COA) type array substrate, and the color resist layer (91-93) is disposed in the array substrate and located below the photosensitive device (S_1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20120050654 and hereafter Kim) in view of Jeong (US Pub. 20130027857) as applied to claim 18 above and in further view of Zhang et al. (US Pub. 20180174552 and hereafter Zhang). 
As per claim 19, Kim in view of Jeong does not specifically teach that the photosensitive device is a top-gate thin film transistor, a gate of the photosensitive device is a photosensitive layer, the photosensitive layer comprises a photoresistor, the photoresistor comprises at least one of cadmium sulfide, selenium, aluminum sulfide, lead sulfide, and bismuth sulfide, and a spectral peak of the photoresistor is within a range between 520 nm and 600 nm.
However, Kim teaches that the photosensitive device (S_1) is a phototransistor with an active layer (44) as a photosensitive layer and that increases current from the source to the drain when irradiated with light. 
Zhang teaches that a gate (16) of a phototransistor (20) formed to be a top gate photoresistor is an equivalent structure to forming an active layer as the photosensitive layer as a transistor with a photosensitive gate will provide the same function of increasing current from the source to the drain when irradiated with light and that the photoresistor comprises at least one of cadmium sulfide, selenium, aluminum sulfide, lead sulfide, and bismuth sulfide (see paragraph 36). 
Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the photosensitive device in Kim comprising the photosensitive active layer with the photosensitive device from Zhang comprising the photoresistor gate.
As such, Kim in view of Jeong and Zhang teaches the claimed invention expect for the limitation of “a spectral peak of the photoresistor is within a range between 520 nm and 600 nm”
However, the spectral peak is a result effective variable in that if the peak is too high or too low light reflected by an object will not provide enough light to detect the object. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the photoresistor such that it has a spectral peak within the range of 520 nm and 600 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871